Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

RUBEN O. FAVELA,

Plaintiff,
Vv. CASE NO. 2:17-CV-00568-JB/ SMV

PHC-LAS CRUCES, INC., a New Mexico Corporation,

dba MEMORIAL MEDICAL CENTER, Danielle Wilhelm, M.D.,
Martin Boyd, M.D., James Proctor, R.N., Jamie Pitts, R.N.,

Jose Reveles, R.N., Cassandria Branch, R.N., and John Doe
Security Guards | and 2,

Defendants.

DEFENDANTS PHC-LAS CRUCES, INC., d/b/a MEMORIAL MEDICAL CENTER,
JAMES PROCTOR, RN, JAMIE PITTS, RN, JOSE REVELES, RN, CASSANDRIA
BRANCH, RN’S DISCLOSURE OF EXPERT WITNESSES

COMES NOW Defendant PHC-LAS CRUCES, INC. d/b/a MEMORIAL MEDICAL

CENTER, JAMES PROCTOR, RN, JAMIE PITTS, RN, JOSE REVELES, RN, and

CASSANDRIA BRANCH, RN (collectively referred to herein as “MMC Defendants”) and

pursuant to this Court’s April 18, 2019 Order discloses the following Expert Witnesses who may

be called to testify at trial in this matter. The MMC Defendants may use the following persons at

trial to present evidence under Federal Rule of Evidence 702, 703, or 705:

1601601. 1/ 18255.02000
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 2 of 17

A. Ruben Favela’s Currently Known Healthcare Providers

Without stipulating to the admissibility of their opinions or to each persons’ qualifications or
the relevance and/or reliability of their expert testimony, the following persons may be called to offer
expert testimony at the time of trial or at any evidentiary hearing before the court. Each of the
following potential witnesses are non-retained experts who are not required to furnish a report, and
are disclosed pursuant to disclosure Fed. R. Civ. P. 26(a)(2)(C). As discovery is still progressing,
Defendant reserves the right to supplement this list as additional persons are discovered. To the
extent any person identified is a defendant or former defendant, each party is expected to testify
concerning their interactions with Ruben Favela, and their care and treatment of Ruben Favela. To
the extent any person identified is a known healthcare provider of Ruben Favela, each would be
anticipated to testify as to their recollections of Mr. Favela and their care and treatment of Ruben
Favela and their opinions about his medical history, conditions, plans of care and prognoses. They
may offer testimony concerning the histories they obtained, their diagnoses and prognoses. They
may also be shown and asked to testify regarding any reports provided, depositions taken in this
matter, and relevant medical records, all of which are incorporated herein by reference. It is
anticipated that they will testify in accordance with their depositions taken in this matter, which are
incorporated herein by reference.

L. Dr. Danielle Wilhelm
Address unknown

Treating Physician/Unserved Defendant

2. All current and former representatives, employees, agents, healthcare providers, nurses, staff
and custodian(s) of records for:

Memorial Medical Center
c/o J. Scott Mann
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 3 of 17

Kathryn Brack Morrow
KEMP SMITH, LLP

3800 E. Lohman Ave., Suite C
Las Cruces, NM 88011

(575) 527-0023
scottmann(@kempsmith.com
katy. morrow(@kempsmith.com

 

Including but not limited to:

James Proctor, RN
Jamie Pitts, RN

Maia Porras, RN
Cassandria Branch, RN
Jose Reveles, RN

Mike Lucero

Rob Frederickson
Danny Villagrana
David Jurney

Frankie Saenz

Ruben Favela’s healthcare providers/MMC employees

All current and former representatives, employees, agents, officers, staff and custodian(s)
of records for:

City of Las Cruces Police Department
c/o Damian Martinez

Holt Mynatt Martinez, P.C.

P.O. Box 2699

Las Cruces, NM 88004

Including but not limited to:
Officer Manuel Soto
Officer Matthew Dollar
LCPD Officers involved with Plaintiff Favela on date of subject admission

All current and former representatives, employees, agents, healthcare providers, staff and
custodian(s) of records for:

American Medical Response

Including but not limited to:
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 4 of 17

Robin Woodworth, Paramedic
Keri Alaniz, EMT

3 Dr. Martin Boyd
Address unknown

Treating Provider/Unserved Defendant

6. Any health care provider identified by any other party or identified within the medical records
of Ruben Favela are incorporated herein by reference.

B. Retained/Specially Employed Experts

The following experts have been retained/specially employed by the MMC Defendants to
provide opinions regarding the care rendered to Ruben Favela at Memorial Medical Center on April
13, 2016.

1. Gary W. Tamkin, MD
4 Valley High
Lafayette, California 94549
(925) 786-8469

Dr. Tamkin is anticipated to testify concerning his qualifications as a physician, board
certified in emergency medicine, all as outlined in his curriculum vitae and expert report
attached hereto as Exhibit “1.” Dr. Tamkin will testify regarding Dr. Wilhelm and the MMC
Defendants’ April 13, 2016 treatment of and care for Ruben Favela. It is anticipated that he
will rebut the designated opinions of Dr. May and Laura Burchell-Henson, and any other
healthcare provider that intends to offer standard of care and/or causation opinions. MMC
Defendants note that those opinions are allegedly contained within Plaintiff's Expert Witness
Disclosures and supplemental expert witness disclosures, and are incorporated herein by
reference. Dr. Tamkin’s opinions are expected to be consistent with those disclosed in his
report, and are incorporated herein by reference.

Dr. Tamkin will testify based on his training, education, experience and knowledge of
medical standards, policies and literature. All opinions provided by Dr. Tamkin will be
provided to a reasonable degree of medical certainty.

These opinions are in summary form only. For a detailed recitation of his opinions, please
see his deposition, which has not yet been taken. As discovery is ongoing, Dr. Tamkin
reserves the right to amend or supplement his opinions in this case at deposition and through
trial. He further reserves the right to continue to analyze other depositions that may be taken

4
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 5 of 17

or materials that may be produced in this case between the time of this disclosure and the
time of trial.

. Other Experts

. Any person(s)/entities identified by any other party or former party, which are incorporated
herein.

. Persons later identified during discovery. Discovery in this case is not yet complete;
therefore, MMC Defendants reserve the right to amend this disclosure to list additional
expert witnesses.

. Foundational witnesses as necessary to authenticate documents as necessary.

. Any person as deemed necessary to impeach or rebut the testimony of any witness.

Custodians of records of each person/entity listed above, where applicable.

. Any other healthcare provider to Mr. Favela whose testimony becomes necessary.

. Any person whose deposition has been, or will be, taken prior to trial, that intends to offer
expert opinions.

Respectfully submitted,

KEMP SMITH LLP

3800 E. Lohman Ave., Suite C
Las Cruces, NM 88011

(575) 527-0023

(915) 546.5360 (FAX)

By:_/s/ Kathryn Brack Morrow
J. SCOTT MANN
KATHRYN BRACK MORROW
Attorneys for MMC Defendants
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 6 of 17

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served via the
Court’s electronic mailing service on all counsel of record on this 15" day of July, 2019.

/s/ Kathryn Brack Morrow
KATHRYN BRACK MORROW
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 7 of 17

RUBEN O. FAVELA, Plaintiff,

VS. -LAS CRUCES, INC. / a New Mexico Corporation, dba MEMORIAL
MEDICALCENTER, et. Al

Case2zL]-No.CV-O055B_JBISMVPHC

Gary W. Tamkin, MD, FACEP
Board Certified, Emergency Medicine

lam a board-certified emergency medical physician licensed by the State of California (license#
G 078338) and have been so licensed since 1994. | received my B.A. in Community Health with
honors from Brown University in 1986. | graduated from the University of California-Irvine
College of Medicine with my MD in 1992. | completed my residency in the department of
emergency medicine at the University of California San Francisco /Highland General Hospital in
1996, serving as Chief Resident from 1995 to 1996.

| have a current appointment as an Associate Clinical Professor of Emergency Medicine at the
UCSF School of Medicine, while serving as an attending physician at Alameda County Medical
Center/ Highland General Hospital. | am also the Vice President of Provider Development for
VEP Healthcare Inc., a company that staffs 30 emergency departments, overseeing over 1,000
emergency department providers. Currently, | serve as the Statewide Medical Director for the
California Highway Patrol and am the SWAT physician for the Merced County Sheriff's Office
Regional SWAT team. | have authored numerous Journal articles and taught courses at national
meetings. | lecture widely to care providers on the evaluation and treatment of drug
ingestions. | am a Past President of The California Chapter of The American College of
Emergency Physicians. A copy of my current curriculum vitae is attached.

Having worked for over 25 years as an emergency physician, | am familiar with the standard of
care as it applies to the emergency department evaluation of a patient who is in custody and
presents with altered mental status as was the case with Mr. Favela in his presentation to
Memorial Medical Center on April 13, 2016.

| have been asked by attorney Kathryn Morrow to review documents related to the care and
treatment rendered to Mr. Ruben Favela when he presented to Memorial Medical Center on
April 13th, 2016 and to render an opinion on the standard of care.

| have reviewed the following medical records and related documents pertaining to the
emergency medical care and treatment provided to Plaintiff Ruben Favela:

a. COMPLAINT TO RECOVER DAMAGES FOR DEPRIVATION OF CIVIL RIGHTS AND PERSONAL
INJURY. THIRD JUDICIAL DISTRICT COUNTY OF DONA ANA; STATE OF NEW MEXICO: RUBEN O.
FAVELA, PLAINTIFF V. CITY OF LAS CRUCES ex rel. LAS Cruces POLICE OFFICERS Matthew Dollar
and Manuel Soto, PHC-LAS CRUCES, INC. a New Mexico Corporation, dba MEMORIAL MEDICAL

EXHIBIT

i |
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 8 of 17

CENTER, Daniel Wilhelm, M.D>, James Proctor, R.N., and John Doe Security Guards 1 and 2,
Defendants. CASE NO. D-0307-CV-2017-D-307-CV-2017-012 Judge: Arrieta, Manuel |.

b. Memorial Medical Center: Restraint/Seclusion in Patient Management, ADM POL 14-7:
5/2015
C. Memorial Medical Center Consent Policy, ADM POL 6-1American Medical Response:

Dona Ana County: Pre-hospital care report: 4/13/2016

Memorial Medical Center: Emergency Department Record: 4/13/2016
Body Cam Video: Las Cruces PD: 4/13/2016

Las Cruces PD Crime/Incident Reports

Las Cruces PD Preliminary Inquiry-Compliant by Ruben Favela

MMC Surveillance Video of ED

Deposition of Ruben Favela

Deposition of Manuel Soto

Deposition of Michael Lucero

Deposition of James Proctor

Medical Expert Witness Report, Jason May MD

Nursing Expert Witness Report, Laura Burchell-Henson RN

Deposition of Maia Porras, RN

First Supplemental Response to Plaintiff’s First Set of Requests for Production

DOS ZT ATT SM Foo

Based upon my review of the above-referenced materials, my background and training and
expertise, | understand the pertinent facts to be as follows:

On April 13th, 2016 at approximately 6:49 p.m. Mr. Favela was driving his motorcycle when he
was stopped by Officer Matthew Dollar for running a red light and speeding. Officer Dollar
found a handgun in Mr. Favela's waistband. Mr. Favela was placed under arrest for possession
of a firearm. Mr. Favela was placed in the backseat of Officer Dollar’s patrol car. Mr. Favela
began to sweat profusely, and then abruptly lost consciousness. Mr. Favela continued to be
unconscious at the scene and EMS was called.

Paramedics from American Medical Response arrived on scene at approximately 7:26 pm. They
found Mr. Favela to be unresponsive, and to have abnormal Vital Signs including an increased
heart rate at 112 beats per minute and an increased respiratory rate of 28 breaths per

minute. Mr. Favela was unresponsive to sternal rubs by police officers and was found to have
the lowest possible Glasgow coma score of 3 by paramedics. A blood glucose level was found
to be normal at 83. Mr. Favela had minimal or no improvement of his mental status with
administration of Naloxone. Mr. Favela was transported by ambulance to Memorial Medical
Center for emergency department evaluation.

Mr. Favela arrived at the emergency department at 8:07 p.m. on April 13th, 2016. Mr. Favela’s
mental status had improved since his evaluation by paramedics- but he continued agitated,
uncooperative with the history and exam, and with abnormal vital signs including a heart rate
of 128 beats per minute.
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 9 of 17

Following an initial history and physical exam Dr. Wilhelm assesses Mr. Favela’s chief emergent
issue issue as altered mental status. Dr. Wilhelm formulates a differential diagnosis that
includes alcohol intoxication, drug abuse, and infection. Dr. Wilhelm documents that Mr. Favela
is uncooperative and combative and has to be restrained to have blood and urine samples
obtained. Handcuffs are removed, and soft restraints are placed. Laboratory evaluation
including CBC, chemistry panel, urine drug screen, urine analysis, urine culture, alcohol level,
lactic acid, serum ketones, ABG, and Thyroid test.

Abnormal findings of the emergency department evaluation include, a history of loss of
consciousness, Increased heart rate, increased respiratory rate, confusion and agitation, an
elevated White Blood Cell Count of 12.88 with increased neutrophils, an increased anion Gap of
23 (nl range 6-16), an elevated lactic acid of 2.39, Positive THC and Amphetamine drug screen,
and a urine which is positive for blood and ketones.

His condition improves, and he is discharged from the emergency department with the
diagnosis of Altered Mental Status unspecified, Adverse effect of amphetamines, and wrist
sprain.

At the time of the incident Ruben Favela was a 23-year-old male who presented to the
emergency department with altered mental status, agitation, confusion, and abnormal vita!
signs following a sudden loss of consciousness.

The purpose of Mr. Favela’s evaluation was not to gather legal evidence; therefore, his
custodial status was irrelevant to the decision making made by Dr. Wilhelm and the actions of
the nurses and staff at Memorial Medical Center. Mr. Favela presented with a High-Risk
Medical Presentation, and the onus was on the emergency physician to ensure that no
emergency medical condition existed. It is common for emergency physicians to undertake
aggressive evaluations of patients who are altered and refusing care, who due to their illness
may not have the capacity to make medical decisions. This is true both for patients who are
and are not in custody and does not require search warrants- as it is not being undertaken for
evidence collection.

The providers at Memorial Medical Center appropriately recognized Mr. Favela as having an
emergent medical condition. He was agitated, confused, and had significant abnormalities on
his laboratory evaluation including elevated white blood cell count, and signs of metabolic
acidosis. Mr. Favela lost consciousness again while in the emergency department. The
differential diagnosis in a patient such as this certainly would include Sepsis from infection,
acute neurologic emergencies, endocrine disorders such as thyroid dysfunction, and substance
abuse.

“Individuals are entitled to make decisions about their healthcare if they are deemed
competent. Competency is defined as the capacity of a person to act on his/her own behalf; the
ability to understand information presented, to appreciate the consequences of acting—or not
acting—on that information, and to make a choice. The law usually presumes patient consent in
an emergency. Courts have supported emergency physician’s actions, without consent, when
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 10 of 17

the purpose was to preserve the patient’s life or health. Courts assume that a reasonable,
competent adult would want to be healthy. In a ruling from the Rhode Island Supreme court
the justices concluded that, ““A patient’s intoxication may have the propensity to impair the
patient’s ability to give informed consent.” Battery is the intentional infliction of a harmful or
offensive bodily contact. To be “intentional” simply implies that the actor wanted to do the
action, regardless of whether the intent was to help the patient. “ (Medical-legal Issues in the
Agitated Patient: Cases and Caveats Jessica Thomas, Gregory Moore. West J Emerg Med. 2013
Sep; 14(5): 559-565. doi: 10.5811/westjem.2013.4.16132)

 

Specifically- the obtaining of urine against Mr. Favela’s will was medically Justified and met the
conditions of a patient unable to legally consent as described in Memorial Medical Center
Consent Policy ADM POL 6-1: which states, “ Factors to be considered in deciding whether a
patient has the capacity to consent include whether the patient has shown himself to be a
danger to himself or others, and whether the patient has sufficient mental capacity to
reasonably understand the condition, the nature and the effect of the proposed treatment, and
the risks in pursuing the treatment and not pursuing the treatment. A person who is impaired by
mental illness, mental deficiency, physical illness or disability, advanced age, chronic drug use or
intoxication, or other cause to the extent that he does not have the mental capacity to
understand his condition, the proposed treatment, and attendant risks cannot legally consent”
(Pg.9:P.1)” Consent should not be obtained at a time when the patient might be considered
temporarily incompetent because he or she is under medication, is confused, or is disoriented.”

(pg. 5, N1.)

Mr. Favela also met the criteria of an emergency which necessitates medical treatment without
express consent as described in the same policy: “An emergency which necessitates medical
treatment without express consent exists when a medical condition manifesting Itself by acute
symptoms of sufficient severity such that the absence of immediate medical attention could
reasonably be expected to result in: 1. Placing the health of the individual (Or with respect to a
pregnant woman the health of her unborn child ) in serious jeopardy, 2.Serious impairment to
bodily function, or 3.) serious defense function of any bodily organ or part.” (pg. 9 Q.1.)

The fact that the urine resulted positive for methamphetamine allowed for a diagnosis of Mr.
Favela’s abnormal behavior to be made based upon methamphetamine intoxication and as well
ruled out urosepsis as a cause. Had Mr. Favela's urine tested negative for methamphetamine-
Dr. Wilhelm would have been obliged to proceed further in her evaluation to determine the
etiology of his altered mental status. This would have included a head CT and a lumbar
puncture to evaluate for meningitis. The fact that the urine sample was positive for
methamphetamine allowed Dr. Wilhelm at Memorial Medical Center to reasonably stop
further evaluation given that they now had an explanation for Mr. Favela’s abnormal behavior,
exam, and laboratory analysis.

in conclusion-The materials | have reviewed reflect a thorough and thoughtful evaluation of a
patient who presented with acute altered mental status, loss of consciousness, and signs of
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 11 of 17

metabolic acidosis. | don't find any evidence in the chart that Mr. Favela’s evaluation against
his will was done either punitively or for the sake of gathering legal evidence. The evaluation
that was undertaken by Dr. Wilhelm and the staff at Memorial Medical Center was to
determine the cause of an emergent medical condition in a patient deemed unable to make
medical decisions in his own best interest. The orders written by the physician and carried out
by hospital staff were the standard of care for a patient presenting in Mr. Favela’s condition. To
not have proceeded in the fashion that that the physicians and staff at Memorial Medical
Center did would have been cause for medical malpractice.

These opinions are expressed to a reasonable degree of medical probability.

IS! Gary W. Tambin, UD. IACEP

Gary W. Tamkin, MD, FACEP
Associate Clinical Professor of Emergency Medicine
University of California San Francisco
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 12 of 17

GARY WILLIAM TAMKIN, M.D., F.A.C.E.P.

Gary W. Tamkin, MD, Inc.

4 Valley High

Lafayette, California 94549
Email: gtamkin@icloud.com
Cell: (925) 786-8469

License:

California Lic. #G078338; DEA #BT3935737
Diplomat, American Board of Emergency Medicine
Fellow, American College of Emergency Physicians
Certified Professional Coach

 

Education:

Resident Physician, Department of Emergency Medicine, Highland General
Hospital/ University of California San Francisco
Oakland, California
June 1992 - July 1996

e Chief Resident, 1995 - 1996
® President, California Emergency Medicine Resident’s Association, 1994 - 1995
® Secretary/Treasurer, California Emergency Medicine Resident’s Assoc., 1993 - 1994

M.D., University of California, Irvine College of Medicine
Irvine, California
September 1987 - June 1992

Student Body President, Senior Year
Senior Humanitarian Award, Outstanding Senior
Society for Academic Emergency Medicine Award of Excellence

Class President, Junior Year

President, American Medical Student Association, Irvine Chapter
Awarded Western Region Outstanding Chapter 1990

B.A., Brown University
Providence, Rhode Island
Major: Community Health
September 1982 - June 1986

e Honors Graduate

Graduate, The Harvard High School
North Hollywood, California
September 1976 - June 1982

® Student Body President, Senior Year
e Head Master’s Award, Outstanding Senior
® Dartmouth Book Prize, Outstanding Junior
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 13 of 17

Continuing Education:
Quadruple Aim Physician Academy, 2017
Core Coach Training, Wellcoaches, 2017
International School of Tactical Medicine (Tactical Lifesaver, Modules A, B)
Medical Director Academy, American College of Emergency Physicians, 2005
Turning Conflict into Cooperation, American College of Physician Executives, 2001
EMS Medical Director Course, National Association of EMS Physicians, 1998
Physician Management Seminar I & II, American College of Physician Executives, 1998

Emergency Medicine Experience:

Associate Clinical Professor of Emergency Medicine, Department of Emergency
Medicine, University of California San Francisco

San Francisco, California

July 2011- Present

Assistant Clinical Professor of Medicine, Division of Emergency Medicine,
University of California San Francisco

San Francisco, California

July 1996 — June 2011

Medical Director, California Highway Patrol
Sacramento, California
January 2005 — Present

SWAT Physician, Merced County Sheriff’s Office Regional SWAT Team
Merced, California
March 2014 — Present

Vice- President of Provider Development, VEP Healthcare, Inc.
Walnut Creek, California
January 2011- Present

Regional Director of Operations, Valley Emergency Physicians
Walnut Creek, California
May 2008-December 2010

Director, VEP Healthcare, Inc.
Walnut Creek, California
December 2008-December 2013

Medical Director & Chairman, Department of Emergency Medicine, Mercy Medical
Center Merced
Merced, California
December 2004 — Present
Immediate Past Chief of Staff, 2015-2016
Chief of Staff, 2013-2014
Vice Chief of Staff, 2012

Medical Director & Chairman, Dept. Emergency Medicine, Emanuel Medical Center

Turlock, California
January 2007 — November 2007

Bay Area Medical Director, American Medical Response

Livermore, California
April 2001 — December 2006
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 14 of 17

Assistant Medical Director / EMS Medical Director, Emergency Services, NorthBay
Medical Center & VacaValley Hospitals

Fairfield, California

July 1997 — December 2003

Attending Physician, Alameda County Medical Center/ Highland General
Hospital
Oakland, California
July 1996 - Present

Physician Consultant, Vacaville City Fire Department
Vacaville, California
August 1998 — December 2001

Medical Director, Chabot Paramedic College
Hayward, California
January 1999 - April 2001

Physician Consultant, Alameda County Sheriff’s Department
Alameda, California
August 1993 - 1998

EMS Medical Director, OEA Aerospace, Inc.
Fairfield, California
January 1997 - January 2000

Director, Brown Emergency Medical Services
Providence, Rhode Island
August 1983 — August 1984

Emergency Medicine Committees:

American College of Emergency Physicians, California Chapter, California
Walter T. Edwards Memorial Award, 2006
Highest award by state chapter for meritorious service

Immediate Past President, 2003 — 2004

President, 2002 - 2003

President Elect, 2001 ~ 2002

Treasurer, 2000 — 2001

Director, 1999 — 2004, 1994 — 1995

Member, National ACEP By-Laws Committee, 2001 - 2003
Chairman, 2002 Legislative Leadership Conference

Co-Chairman, Emergency Medical Services Committee, 1999 - 2000
Co-Chairman, Membership Committee, 1999 - 2000

Co-Chairman, 2000 Scientific Assembly, Laguna Niguel, California
Co-Chairman, 1999 Scientific Assembly, San Diego, California
Co-Chairman, Membership Committee, 1995 - 1996

Councilor, National ACEP Council, 1999 — 2003, 1994 — 1995, 2000-2016
Councilor, Democratic Group Section, National ACEP, 2011

Solano County Emergency Medical Services Cooperative, Solano County, California,
Board member, 1996 — 2002
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 15 of 17

California Emergency Medicine Resident’s Association, California
President, 1994 - 1995
Secretary/Treasurer, 1993 — 1994

Selected Emergency Medicine Publications:

Tamkin, G., Emergency Medical Services & Gastroenterological Emergencies in: Pre-Test Self -
Assessment and Review: Clinical Emergency Medicine, third edition, S.P. Promes, Ed. The
McGraw-Hill Co., New York, N.Y. 2004.

Tamkin, G., Seizure in: Clinical Cases in Emergency Medicine, first edition, B.K.Simon, Ed.
The McGraw-Hill Co., New York, N.Y. 2004.

Tamkin, G., Emergency Medical Services & Gastroenterological Emergencies in: Pre-Test Self -
Assessment and Review: Clinical Emergency Medicine, second edition, K.L. Koenig, Ed. The
McGraw-Hill Co., New York, N.Y. 2000.

Tamkin, G., Reardon, D., The Emergency Department Approach to Nausea and Vomiting in:
The Pathophysiology and Clinical Approach to Nausea and Vomiting, V. Heinreich and G.
Bloomfield, Eds. The C.V. Mosby Co., St. Louis, MO. 1997.

Tamkin, G., Diarrhea: The Emergency Department Approach to the Acute Scrotum. Emergency
Medicine Magazine, 2000.

Tamkin, G., Levitt, A., Gee, G., Snoey, E., Prevalence of Cardiac Valve Abnormalities in
Asymptomatic Intravenous Drug Users Presenting in an Urban Emergency Department. Acad
Emerg Med, 1999, 6:9,911-915.

Tamkin, G., Diarrhea: Infection or Food Poisoning? Emergency Medicine Magazine, June 1998.

Tamkin, G., Emergency Medical Services Systems. Lesson in ACEP Critical Decisions in
Emergency Medicine, Vol. XI, Lesson 20, June 1998.

Tamkin, G., Snoey E., Diarrhea. Lessons in ACEP Critical Decisions in Emergency Medicine,
Vol. XI, Lesson 12, August 1997.

Tamkin, G., Emergency Management of Brown Recluse Spider Bites: A Review. Global
Emergency Medicines Archives, 1996 (http://www.gema.library. UCSF .edu: 8081).

Promes, SP., Tamkin, G., Koening, KL. A Survey of Pre-hospital Resuscitation Policies in
California: Are We Transporting Dead People? Pre-hosp and Disaster Medicine. 1994; 9: S64
(abstract). Poster Presentation, National Association of Emergency Medical Service Physicians
Annual Meeting, Portland, Oregon, 1994.

Koening, KL. Tamkin, GW., Do-Not-Resuscitate Orders: Where are they in the pre-hospital care
setting? Pre-hosp and Disaster Medicine 1993; 8:51.
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 16 of 17

Selected Emergency Medicine Lectures:

2009-Present Founder & Director, VEP Medical Directors Academy. 20-hour

3/23/18

9/26/18

9/16/17

9/9/17

10/17/16

4/26/14

10/09/12

10/10/12

10/18/11

05/25/11

2008

2001-2006

06/05/04

leadership course covering all aspects of emergency department
operations. Mandatory attendance by all VEP leadership.

“Trauma in the ‘Non-Trauma Center’: PEARLs and Pitfalls. 20" Annual
Southeastern Seaboard Emergency Nurses Symposium. Virginia Beach,
VA.

“Cop-Tox: What’s New on the Street.” 2018 Emergency Nurses
Association Annual Meeting, Pittsburgh, PA.

“Quicksilver: How to Achieve an Empty Waiting Room at Peak Hours.”
2017 Emergency Nurses Association Annual Meeting, Saint Louis, MO.

“When Search & Rescue turns Tactical: Providing Care under Fire.”
Search and Rescue Expo 2017, Los Banos, CA.

“Bent, Broken, Backed UP: Understanding Male GU Emergencies.” 2016
American College of Emergency Physicians Scientific Assembly, Las
Vegas, NV.

“Recovering from Wrong: The ABCs of Resuscitating your Reputation.”
2014 American College of Physician Executives Annual Meeting,
Chicago, IL.

“Bridging the Gaps: Understanding the Generational Divide.” 2012
American College of Emergency Physicians Scientific Assembly, Denver,
Co.

“Resuscitation for your Reputation: Recovering from Wrong.” 2012
American College of Emergency Physicians Scientific Assembly, Denver,
CO.

“What Goes In Must Come Out: Emergency Medicine Tricks of the
Urologic Trade.” 2011 American College of Emergency Physicians
Scientific Assembly, San Francisco, CA.

“The Acute Scrotum.” 2011 UCSF High Risk Emergency Medicine
Course, San Francisco, CA.

‘Peer Review: Creating a Department of Excellence.” Provided system
wide to Valley Emergency Physician client hospitals.

Program Chair, Hot Topics in EMS, and “Lessons from the Street”: A
Monthly Continuing Education Series for Paramedics and Nurses
presented by American Medical Response.

“Should I Stay, or Should I go...this indecision’s buggin me: A Critical
review of Pre-Hospital Non-Transport.” 2004 Meeting of the American
Ambulance Association, Reno, CA.
Case 2:17-cv-00568-JB-SMV Document 77 Filed 07/15/19 Page 17 of 17

10/12/99 “You’re the Base Station Physician: What do you do Next? Case
Studies in On - Line Medical Control.” 1999 American College of
Emergency Physicians Scientific Assembly, Las Vegas, CA.

10/14/99 “The Emergency Department Approach to the diagnosis and
Management of the Acute Scrotum.” 1999 American College of
Emergency Physicians Scientific Assembly, Las Vegas, CA.

10/15/98 “Acute Diarrhea: Infection or Food Poisoning?” 1998 American
College of Emergency Physicians Scientific Assembly, San Diego,
CA.

Professional Organizations:

® American College of Emergency Physicians
American Medical & California Medical Associations
Society for Academic Emergency Medicine

National Association of EMS Physicians

International Association for Tactical Emergency Medicine

Air Medical Physicians Association
Emergency Medical Directors Association of California
American College of Physician Executives

National Eagle Scout Association
